DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 2, 17, 18, 22 and 25 are allowable. The restriction requirement between species , as set forth in the Office action mailed on 2/20/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/20/2020 species is withdrawn.  Claims 23, 24 and 26, directed to other species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
	The amendments filed 1/29/2021 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

	Claim Rejections - 35 USC § 112
	The amendments filed 1/29/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

	
	Allowable Subject Matter
Claims 2, 17, 18, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Weichman et al. (US PGPub 2013/0242273 A1) teaches (Figs. 6 and 7) a coherent light source 5 (Paragraph 55, laser) that emits onto a rotating wheel 12 that includes a section that includes a diffuse reflector (Paragraph 69) for reflecting the primary light.  The diffusely reflected light will thereby be incoherent as a result of the diffusion.  Furthermore, Weichman et al. teaches a reflector 22 that passes light back through opening first light path (implicitly by virtue of being open to accept light in, but will be very small in comparison to second light exit path) and also reflects light out via a second light exit path.  However, the reflector 20 is not taught to reflect light from the first surface of a diffusing element to back to the first surface of the diffusing element via the second light path, since the light is directed toward the projection unit 4 and not taught to be recycled to the diffusing element.

Therefore, it is clear that all the limitations of the claim are taught by the prior art in isolation.  However, the prior art does not teach or suggest the combination of all elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875